                                                                                               US D C S D N Y
                                                                                               D OC U ME NT
                                                                                               E L E C T R O NI C A L L Y FIL E D
U NI T E D S T A T E S DI S T RI C T C O U R T
                                                                                               D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                                               D A T E FI L E D: 2 / 3 / 2 0 2 0
------------------------------------------------------------------ X
                                                                       :
JI A NJ U N C H E N, QI N G P U, Y O U C H U N                         :
Z H E N G, A L L E N C H U N K A N G, MI N Z H O N G :
D U A N, JI A N S H E W A N G, G U O L O N G F U,                      :                                1: 1 6 -c v -5 7 3 5 -G H W
G E N XI A N G Z H A N G, G E N G S H E N Z H A O,                     :
JI A N XI N F E N G, a n d Q U N W A N G, o n be h alf of              :                                    OR DER
t he mselves a n d ot hers si mil arly sit u ate d,                    :
                                                                       :
                                                        Pl ai n tiffs, :
                                                                       :
                                    -a g ai ns t-                      :
                                                                       :
2 4 2 5 B R O A D W A Y C H A O R E S T A U R A N T,                   :
L L C d / b / a O L LI E’ S T O G O R E S T A U R A N T, et :
al ,                                                                   :
                                                                       :
                                                    D ef e n d a nts. :
                                                                       :
------------------------------------------------------------------ X


GRE G ORY            H. W O O D S, Distri ct J u d g e:

           F or t h e r e as o ns st at e d o n t h e r e c or d d uri n g t h e J a n u ar y 3 1, 2 0 2 0 h e ari n g , t h e C o urt

dis miss es t his a cti o n as t o D ef e n d a nts 2 4 2 5 Br o a d w a y C ha o R est a ur a nt, L L C , d / b / a Olli e’s T o G o

R est a ur a nt, C h o K a m S z e, a n d A nt h o n y M a z z ola. Pl ai ntiffs h a v e u ntil F e br u ar y 7, 2 0 2 0 t o s u b mit

a n y f urt h er e vi d e nti ar y s u p p ort as t o t h e pr o pri et y of s er vi c e of t h e T hir d A m e n d e d C o m pl ai nt o n

D ef e n d a nt J o h n W a n g. T h e C o urt will h ol d a n e vi d e nti ar y h e ari n g wit h r es p e ct t o , a m o n g ot h er

t hi n gs, Pl ai ntiffs ’ ser vi c e o n D ef e n d a nt J o h n W a n g o n F e br u ar y 1 2, 2 0 2 0 at 1: 0 0 p. m. i n C o urtr o o m

1 2 C of t h e U nit e d St at es Distri ct C o urt f or t h e S o ut h er n Distri ct of N e w Y or k, D a ni el P atri c k

M o y ni h a n U. S. C o urt h o us e at 5 0 0 P e arl Str e et, N e w Y or k, N e w Y or k, 1 0 0 0 7.            F or t h e r e as o ns

st at e d o n t h e r e c or d d urin g t h e J a n u ar y 3 1, 2 0 2 0 c o nf er e n c e, Mr. Tr o y is dir e ct e d t o a p p e ar i n

p ers o n at t h at F e br u ar y 1 2, 2 0 2 0 h e ari n g.
           Pl ai ntiffs ar e dir e ct e d t o s er v e t his or d er o n D ef e n d a nts a n d t o r et ai n pr o of of s er vi c e.

           T h e Cl er k of C o urt is dir e ct e d t o r e m o v e t h e n a m es of D ef e n d a nts 2 4 2 5 Br o a d w a y C h a o

R est a ur a nt, L L C , d / b / a Olli e’s T o G o R est a ur a nt, C h o K a m S z e, a n d A nt h o n y M a z z ol a fr o m t h e

c a pti o n of t his c as e.

                 S O O R D E R E D.

 D at e d: F e br u ar y 1, 2 0 2 0                                        _____________________________________
 N e w Y or k, Ne w Y or k                                                          G R E G O R Y H. W O O D S
                                                                                   U nit e d St at es Distri ct J u d g e




                                                                       2
